DETAILED ACTION

In the reply filed 3/9/2022, claims 32, 34-48, 50-93, and 98-99 are pending, with claims  38, 39, 44-46, 70, 80-83, 85-92 withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 38, 39, 44-46, 70, 80-83, 85-92 directed to an invention non-elected with traverse in the reply filed on 9/23/2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Allowable Subject Matter
Claims 32, 34-37, 40-43, 47, 48, 50-69, 71-79, 84, 93, and 98-99 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In Applicant’s reply (3/9/2022) the claims were substantially amended to require various structures of the blade holder which define and upper and lower void. 
Applicant has provided reasoning as to how the prior art, previously relied upon, no longer reads on the claims, as amended. See, in particular, pages 12-16 of the reply filed 3/9/2022.  The Examiner is in agreement with at least some of this reasoning, and the rejection is accordingly withdrawn.  
A relevant device is disclosed by Labonte (US 8,906,418). Labonte teaches blade holder for holding a blade of an ice skate including much of the claimed structure, including fillers made from foam, front and rear pillars, voids, etc.  See Figs. 1-3. Labonte fails to teach the lower void as claimed. Specifically, Labonte has a series of voids (29) interrupted/separated by a series of vertical members. Labonte fails to disclose the inner member, the front pillar, the rear pillar and the elongated blade-supporting base define a lower void. A void is understood to be a completely empty space, free of any other structure (such as filler or any other component).  Google definitions provides an art recognized definition of void: a completely empty space. Because the area defined by the inner member, the front pillar, the rear pillar and the elongated blade-supporting base is not completely empty, it does not read on the lower void, as claimed.  It would not be obvious to modify Labonte to arrive at the claimed invention.
 None of the prior art of record, alone or in combination, teach or suggest the limitations of claims 32, 34-37, 40-43, 47, 48, 50-69, 71-79, 84, 93, and 98-99. To modify any of this prior art to arrive at the claimed invention would be unobvious, and improper hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant's arguments filed 3/9/2022 have been fully considered.  Applicant’s remarks are persuasive in that the Examiner agrees that the prior art previously relied upon does not read on the claims, as amended. Claims 32, 34-37, 40-43, 47, 48, 50-69, 71-79, 84, 93, and 98-99 have been indicated as allowable, as discussed above. 

Conclusion
This application is in condition for allowance except for the following formal matters: 
The presence of withdrawn claims 38, 39, 44-46, 70, 80-83, 85-92.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMA K FRICK whose telephone number is (571)270-5403.  The examiner can normally be reached on 9AM-5PM EST M, T, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMA K FRICK/Primary Examiner, Art Unit 3618